Case 2:20-cr-00313-DWL Document1 Filed 03/03/20 Page 1 of 4
AO 91 (Rev. 02/09} Criminal Complaint

 

 

 

* ag? UNITED STATES DISTRICT COURT
7 for th
LS, District. of Arizona
> United States of America ) oe
v. \ ~\ EO) “5
Jose Sicairos-Diaz, ) Case No. — © 6 | | “\

a.k.a.: Jose Antonio Sicairos Diaz, )

(A092 967 411) )

Defendant )

CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of February 28, 2020, in the County of Maricopa, in the District of Arizona,
the defendant violated Title 8, U.S.C. § 1326(a), an offense described as follows:

Jose Sicairos-Diaz, an alien, was found in the United States of America at or near Phoenix, in
the District of Arizona, after having been previously denied admission, excluded, deported, and
removed from the United States at or near San Ysidro, California, on or about September 27, 2006, and
not having obtained the express consent of the Secretary of the Department of Homeland Security to
reapply for admission thereto; in violation of Title 8, United States Code, Section 1326(a), and
enhanced by (b)(1). I further state that I am a Deportation Officer.

This criminal complaint is based on these facts:

See Attached Statement of Probable Cause Incorporated By Reference Herein

bal >

REVIEWED BY: Charles E. Bailey Jr., PS. for AUSA Sheila A. Phillips

a

Continued on the attached sheet.

 

(/ Conn 5 signglire

Jaime Galvez,
Deportation Officer

Printed naine and title

Sworn to before me and signed in my presence.

Date: _March 3, 2020 CQ] on La

Judge's signature

John Z. Boyle,
City and state; Phoenix, Arizona United States Magistrate Judge

Printed name and title

 
Case 2:20-cr-00313-DWL Document1 Filed 03/03/20 Page 2 of 4

STATEMENT OF PROBABLE CAUSE

I, Jaime Galvez, being duly sworn, hereby depose and state as follows:

1. Your affiant is a Deportation Officer, with United States Immigration and Customs
Enforcement (ICE). I have learned from direct participation in the investigation and
from the reports and communications of other agents and officers the facts recited
herein.

2. On February 28, 2020, Jose Sicairos-Diaz was arrested by the Arizona Department of
Public Safety and booked into the Maricopa County Jail (MCJ) on local charges.
While incarcerated at the MCJ, Sicairos-Diaz was examined by ICE Officer A.
Santana who determined Sicairos-Diaz to be a citizen of Mexico, illegally present in
the United States. On the same date, an immigration detainer was lodged with the
MC]. On March 2, 2020, Sicairos-Diaz was released from the MCJ and transported to
the Phoenix ICE office for further investigation and processing. Sicairos-Diaz was
held in administrative custody until his criminal and immigration records could be
obtained and his identity confirmed.

3. Immigration history checks revealed Jose Sicairos-Diaz to be a citizen of Mexico and
a previously deported criminal alien. Sicairos-Diaz was removed from the United
States to Mexico through San Ysidro, California, on or about September 27, 2006,

pursuant to a removal order issued by an immigration official. There is no record of

 
Case 2:20-cr-00313-DWL Document1 Filed 03/03/20 Page 3 of 4

Sicairos-Diaz in any Department of Homeland Security database to suggest that he
obtained permission from the Secretary of the Department of Homeland Security to
return to the United States after his removal. Sicairos-Diaz’s immigration history was
matched to him by electronic fingerprint comparison.

. Criminal history checks revealed that Jose Sicairos-Diaz was convicted of Conspiracy
to Launder Drug Trafficking Proceeds, a felony, on March 4, 1994, in the United
States District Court, Southern District of California. Sicairos-Diaz was sentenced to
twenty-four (24) months of imprisonment and three (3) years of supervised release.
Sicairos-Diaz’s criminal history was matched to him by electronic fingerprint
comparison.

. On March 2, 2020, Jose Sicairos-Diaz was advised of his constitutional rights.
Sicairos-Diaz freely and willingly acknowledged his rights and agreed to provide a
statement under oath. Sicairos-Diaz stated that his true and complete name is “Jose
Antonio Sicairos Diaz,” and that he is a citizen of Mexico. Sicairos-Diaz stated that
he entered the United States in “2015,” through “Arizona.” Sicairos-Diaz further
stated that he had been removed from the United States to Mexico and had not
received permission from the Secretary of the Department of Homeland Security to re-
enter the United States after his removal.

. For these reasons, this affiant submits that there is probable cause to believe that on or
about February 28, 2020, Jose Sicairos-Diaz, an alien, was found in the United States

of America, at or near Phoenix, in the District of Arizona, after having been

 
Case 2:20-cr-00313-DWL Document1 Filed 03/03/20 Page 4 of 4

previously denied admission, excluded, deported, and removed from the United States
at or near San Ysidro, California, on or about September 27, 2006, and not having
obtained the express consent of the Secretary of the Department of Homeland Security
to reapply for admission thereto; in violation of Title 8, United States Code, Section
1326(a) enhanced by (b)(1).
ain Galver eZ” (/)
portation Officer,
Immigration and Customs Enforcement

Sworn to and subscribed before me
this 3"! day of March, 2020.

(2 ;
Sin
John Z. Boyle,
United States Magistrate Judge

 
